RIVES, Circuit Judge.
The submission is upon the appellants’ motion for an injunction pending appeal from the following judgment entered on the 28th day of May 1963:
“In conformity with the memorandum opinion of the court contemporaneously entered herein, it is ORDERED, ADJUDGED and DECREED by the court that the injunc-tive relief for which plaintiffs pray in their own behalf and in behalf of others similarly situated be and the same is hereby denied.
“It is further ORDERED, ADJUDGED and DECREED by the court that jurisdiction of this action is hereby retained for the purpose of permitting the filing of such supplemental complaint, if any, as might be entitled to be presented, in case of any unconstitutional application of the Alabama School Placement Law against the plaintiffs, or others similarly situated, or of any other unconstitutional action on the part of defendants against them. It is further ORDERED, ADJUDGED and DECREED by the court that the issues tendered by any supplemental, complaint will be given a preferred setting on the docket of this court and will be heard on five days’ notice to defendants.”
The opinion of the court stated that: “This court will not sanction discrimination by them [the Superintendent and Board of Education] in the name of the placement law but it is unwilling to grant injunctive relief until their good faith has been tested. If it should be demonstrated that it has been unconstitutionally applied, under the settled authorities the court would be compelled to order the submission of a desegregation plan for its approval.”
The district court affirmed that both the Superintendent and the Board had assured the court that regulations governing the assignment and transfer of pupils in the-Birmingham school system had been in effect since June 1958 for the purpose of implementing the Alabama law; and found that sufficient time remained before the opening of school in September 1963 for the processing of applications for assignments and transfers in behalf of interested individuals.
The opinion further stated that after application for assignment or transfer was made by a pupil, or those authorized to act in his behalf, to the school board, judicial remedies for the denial of constitutional rights could be pursued at once in the United States District Court without pursuing state court remedies.
The opinion continued:
“Jurisdiction of this action will be retained for the purpose of permitting the filing of such supplemental complaint, if any, as might be entitled to be presented, in case of any unconstitutional application of the Alabama School Placement Law *335against the plaintiffs, or others similarly situated, or of any other unconstitutional action on the part of defendants against them. The issues tendered by any supplemental complaint will be given a preferred setting on the docket of this court and will be heard on five days notice to defendants.”
The district court further mentioned the fact that the Superintendent and the Board had assured the court that “ * * they stand ready to comply with the law when any individual sets the administrative machinery in motion.” By affidavit of the Superintendent speaking on behalf of the Board filed in this Court, it is stated:
“It [the Board] was and is now prepared to deal with the matter in a proper and orderly manner upon applications pursuant to the laws of Alabama and the decree of the District Court in this case.”
In the course of its opinion the district court stated: “Before this court may grant injunctive relief, the administrative remedies provided therein [in the Alabama School Placement Law] must first have been exhausted.”
That ruling was directly contrary to repeated decisions of this Court. See, among others, Gibson v. Board of Public Instruction of Dade County, 5 Cir. 1957, 246 F.2d 913, 914;1 on second appeal, 5 Cir. 1959, 272 F.2d 763, 767; 2 Holland v. Board of Public Instruction of Palm Beach County, Fla., 5 Cir. 1958, 258 F.2d 730, 732.3 Mannings v. Board of Public Instruction, 5 Cir. 1960, 277 F.2d 370, 372, 373; Augustus v. Board of Public Instruction, 5 Cir. 1962, 306 *336F.2d 862, 869; Bush v. Orleans Parish School Board, 5 Cir. 1962, 308 F.2d 491, 499-501.4 The district court chose, instead, to rely upon a line of decisions from the Fourth Circuit,5 which, according to the district court, “continued to apply the doctrine of exhaustion of administrative remedies fairly and lawfully conducted.” In Gibson v. Board of Public Instruction, supra, 272 F.2d 763, 767, n. 5, we noted many of the same Fourth Circuit decisions and stated our understanding that they were not contrary to the decisions of this Fifth Circuit. In any event, on June 3, 1963, shortly after the district court’s decision, the Supreme Court of the United States put beyond debate the proposition that, in a school desegregation case, it is not necessary to exhaust state administrative remedies before seeking relief in the federal courts:
“We have previously indicated that relief under the Civil Rights Act may not be defeated because relief was not first sought under state law which provided a remedy. We stated in Monroe v. Pape, 365 U.S. 167, 183, 81 S.Ct. 473, 482, 5 L.Ed.2d 492:
“ Tt is no answer that the State has a law which if enforced would give relief. The federal remedy is supplementary to the state remedy, and the latter need not be first sought and refused before the federal one is invoked.’
“The cause of action alleged here is pleaded in terms of 42 U.S.C. § 1983 * * *
“That is the statute that was involved in Monroe v. Pape, supra; and we reviewed its history at length in that case. 365 U.S. 171 et seq., 81 S.Ct. 473, 5 L.Ed.2d 492. The purposes were several fold — to override certain kinds of state laws, to provide a remedy where state law was inadequate, ‘to provide a federal remedy where the state remedy, though adequate in theory, was not available in practice’ (id., 174, 81 S.Ct. 477), and to provide a remedy in the federal courts supplementary to any remedy any State might have. Id., 180-183, 81 S.Ct. 480-482.
•*****•»
“ * * * The right alleged is as plainly federal in origin and nature as those vindicated in Brown v. Board of Education, 347 U.S. 483, 74 S.Ct. 686, 98 L.Ed. 873. Nor is the federal right in any way entangled in a skein of state law that must be untangled before the federal case can proceed. For petitioners assert that respondents have been and are depriving them of rights protected by the Fourteenth Amendment. It is immaterial whether respondents’ conduct is legal or illegal as a matter of state law. Monroe v. Pape, supra, 365 U.S. 171-187, 81 S.Ct. 475-484. Such claims are entitled to be adjudicated in the federal *337courts. Monroe v. Pape, supra, 365 U.S. at 183, 81 S.Ct. at 481; Gayle v. Browder, 352 U.S. 903, 77 S.Ct. 145, 1 L.Ed.2d 114, affirming 142 F.Supp. 707; Borders v. Rippy, 5 Cir., 247 F.2d 268, 271. Cf., e. g., Lane v. Wilson, 307 U.S. 268, 59 S.Ct. 872, 83 L.Ed. 1281; Smith v. Allwright, 321 U.S. 649, 64 S.Ct. 757, 88 L.Ed. 987; Schnell v. Davis, 336 U.S. 933, 69 S.Ct. 749, 93 L.Ed. 1093 affirming 81 F.Supp. 872; Turner v. City of Memphis, 369 U.S. 350, 82 S.Ct. 805, 7 L.Ed.2d 762.”
McNeese v. Board of Education for Community Unit School District 187, 83 S.Ct. 1433.6
 The district court’s opinion referred to the reluctance of any Negro child “to take the initiative in bringing about the integration of the public schools.” The burden of initiating desegregation does not rest on Negro children or parents or on whites, but on the School Board. As said in Brown v. Board of Education, 1955, 349 U.S. 294, 299, 75 S.Ct. 753, 756, 99 L.Ed. 1083:
“Full implementation of these constitutional principles may require solution of varied local school problems. School authorities have the primary responsibility for elucidating, assessing, and solving these problems; courts will have to consider whether the action of school authorities constitutes good faith implementation of the governing constitutional principles.”
The long-standing order of responsibility is “first the school authorities, then the local district court, and lastly the appellate courts.” Rippy v. Borders, 5 Cir. 1957, 250 F.2d 690, 693.
Further, as we said recently in speaking of the Atlanta public schools:
“Our decision must also be ren-deréd upon a consideration of the most recent pronouncements of the Supreme Court, Goss v. Board of Education of City of Knoxville, Tenn., supra [83 S.Ct. 1405], and Watson v. City of Memphis, 373 U. S. 526, 83 S.Ct. 1314, 10 L.Ed.2d 529, which make it plain that the time available for the transition from segregated to desegregated school systems is, with the passage of years since the Brown decisions, becoming more sharply limited. Indeed, we so stated in an opinion theretofore rendered on May 24, 1963. Davis v. Board of School Commissioners of Mobile County, 5 Cir., 318 F.2d 63.”
Calhoun v. Latimer, 5 Cir., 321 F.2d 302.
In the light of the foregoing well-established principles of law, we go to the undisputed facts as found by the district court:,
“The white population of Birmingham is 205,620; the negro, 135,-627. There are 8 high schools designated ‘White’ with 409 teachers and 10,081 pupils; 5 high schools designated ‘Negro’ with 278 teachers and 6,748 pupils; 50 elementary schools designated ‘White’ with 781 teachers and 29,578 pupils; 42 elementary schools designated ‘Negro’ with 697 teachers and 26,967 pupils. Never at any time has a negro pupil been assigned or transferred to a school designated ‘White’ or a white pupil to a school designated ‘Negro.’ Without exception white instructional personnel have been assigned only to schools designated ‘White’ and negro instructional personnel only to schools designated ‘Negro.’ White schools are located with reference to the concentration of white population and negro schools with reference to the concentration of negro population. There are over-lappings in the geographical areas involved wherein there are white schools in closer proximity to the residences of negro pupils than negro schools. The reverse situation ob*338tains with respect to white pupils. Notwithstanding, the custom, usage and practice historically followed, sanctioned and expected by Superintendent and Board to be followed presently, result in white pupils attending white schools and negro pupils negro schools.
“To summarize, it graphically appears from the testimony of Dr. Theo R. Wright, Superintendent of Birmingham Public Schools, that he and the Birmingham Board of Education have operated a segregated school system based upon race in the past, are doing so now, and have formulated no plans to discontinue such an operation.”
This litigation has now been pending for more than three years. There must, at the very minimum, be a good faith start toward according the plaintiffs and the members of the class represented by them their constitutional rights so long delayed. However, whether the delay which has already occurred is justified or not, it cannot be compensated by hasty or precipitate action under the order of this Court. Our action must be dictated by the concept of “deliberate speed” to the extent of not causing undue or unnecessary confusion in the administration of the Birmingham public schools to the injury of all of the pupils, white and black. In the case of the Pensacola, Florida, School System, we said on July 24, 1962, about a year ago: “It is probably too late, without undue confusion, to require the elimination as to any grade of such dual districts in time for the 1962 fall term.” Augustus v. Board of Public Instruction, 5 Cir. 1962, 306 F.2d 862, 869. This same thought now holds true as to the Birmingham public schools.7
We decline, therefore, to issue an injunction pending appeal which would go so far as to provide that the maintenance of separate schools for the Negro and white children of Birmingham shall be completely ended with respect to any grade, or when and how the complete desegregation of the public schools may be accomplished. Such matters can be more appropriately determined upon a hearing of this appeal on its merits when a full record will be available. It affirmatively appears at this time, however, on the face of the opinion and judgment of the district court, that the plaintiffs and the members of the class represented by them are entitled to more than mere expressions of opinion and have a right to a judgment legally enforcing the desegregation measures on which the Board has virtually agreed.
In line with the procedure which we followed as to the Savannah, Georgia, schools in Stell, et al. v. Savannah-Chat-ham County Board of Education, et al., 5 Cir., No. 20557, 318 F.2d 425, it is therefore ORDERED that the District Court for the Northern District of Alabama enter the following judgment and order:
“The defendants, The Board of Education of the City of Birmingham, Jefferson County, Alabama, the present members of said Board (naming them specifically) and Theo R. Wright, Superintendent of Schools, City of Birmingham, and their agents, servants, employees, successors in office and those in concert with them who shall receive notice of this order, be and they are hereby restrained and enjoined from requiring segregation of the races in any school under their supervision, from and after such time as may be necessary to make arrangements for admission of children to such schools on a racially nondiscriminatory basis *339with all deliberate speed, as required by the Supreme Court in Brown v. Board of Education of Topeka, 349 U.S. 294 [75 S.Ct. 753, 99 L.Ed. 1083].
“It is further ordered, adjudged and decreed that said persons be and they are hereby required to submit to this Court not later than August 19, 1963, a plan under which the said defendants propose to make an immediate start in the desegregation of the schools of Birmingham, Jefferson County, Alabama, which plan shall effectively provide for the carrying into effect not later than the beginning of the school year commencing September 1963 and thereafter of the Alabama Pupil Placement Law as to all school grades without racial discrimination, including ‘the admission of new pupils entering the first grade, or coming into the County for the first time, on a nonracial basis,’ Augustus v. Board of Public Instruction, 5 Cir. 1962, 306 F.2d 862, 869 (that opinion describes such a plan which has been approved and is operating in Pensacola, Florida).”
Nothing contained in this opinion or in the order directed to be issued by the district court is intended to mean that voluntary segregation is unlawful; or that the same is not legally permissible.
This order shall remain in effect until the final determination of the appeal of the above-styled case in the Court of Appeals for the Fifth Circuit on the merits, and until the further order of this Court. During the pendency of this order the district court is further directed to enter such other and further orders as may be appropriate or necessary in carrying out the expressed terms of this order.
In view of the already long delay, it is ordered that the mandate issue forthwith.
Motion granted.

. “The appellees urge also that the judgment should be affirmed because the plaintiffs have not exhausted their administrative remedies under the Florida Pupil Assignment Law of 1956, Chapter 31380, Laws of Florida, Second Extraordinary Session 1956, F.S.A. § 230.231 [230.232], Neither that nor any other law can justify a violation of the Constitution of the United States by the requirement of racial segregation in the public schools. So long as that requirement continues throughout the public school system of Dade County, it would be premature to consider the effect of the Florida laws as to the assignment of pupils to particular schools.” Gibson v. Board of Public Instruction of Dade County, 5 Cir. 1957, 246 F.2d 913, 914-915.


. “On the first appeal in this case, we said that so long as the requirement of racial segregation continues throughout the public school system it is premature to consider the effect of the law providing for the assignment of pupils to particular schools. See 246 F.2d at pages 914, 915. Obviously, unless some legally nonsegregated schools are provided, there •can be no constitutional assignment of a pupil to a particular school. We do not understand that the Fourth Circuit has ruled to the contrary.5 The net effect ■of its rulings, as we understand them, is that the desegregation of the public ■schools may occur simultaneously with and be accomplished by the good faith application of the law providing for the assignment of pupils to particular schools. If that understanding is correct, then we readily agree.
“5- See Carson v. Warlick, 4 Cir., 1956, 238 F.2d 724; Covington v. Edwards, 4 Cir., 1959, 264 F.2d 780; Holt v. Raleigh City Board of Education, 4 Cir., 1959, 265 F.2d 95; Allen v. County School Board of Prince Edward County, Va., 4 Cir., 1959, 266 F.2d 507.”
Gibson v. Board of Public Instruction, Dade County, Fla., 5 Cir. 1959, 272 F.2d 763, 767.


. “A three-judge district court recently held that the Alabama School Placement Law is not unconstitutional on Us face, but concluded that ruling with a clear note of warning:
“ ‘All that has been said in this present opinion must be limited to the constitutionality of the law upon its face. The School Placement law furnishes the legal machinery for an orderly administration of the public schools in a constitutional manner by the admission of qualified pupils upon a basis of individual merit without regard to their race or color. We must presume that it will be so administered. If not, in some future proceeding it is possible that it may be declared unconstitutional in its application. The responsibility rests primarily upon the local school boards, but ultimately upon all of the people of the State.’
Nothing said in that opinion conflicts in any way with this Court’s earlier state-*336meat relative to the Florida Pupil Assignment Law:
“ ‘ * * * Neither that nor any other law can justify a violation of the Constitution of the United States by the requirement of racial segregation in the public schools.’ Gibson v. Board of Public Instruction of Dade County, 5 Cir., 1957, 246 F.2d 913, 914.”
Holland v. Board of Public Instruction, 5 Cir. 1958, 258 F.2d 730, 732.


. “This Court, like both Judge Wright and Judge Ellis, condemns the Pupil Placement Act when, with a fanfare of trumpets, it is hailed as the instrument for carrying out a desegregation plan while all the time the entire public knows that in fact it is being used to maintain segregation by allowing a little token desegregaton. When the Act is appropriately applied, to individuals as individuals, regardless of race, it has no necessary relation to desegregation at all.” Bush v. Orleans Parish School Board, 5 Cir. 1962, 308 F.2d 491, 499.


. The district court cited: Covington v. Edwards, 4 Cir. 1959, 264 F.2d 780; Holt v. Raleigh City Board of Education, 4 Cir. 1959, 265 F.2d 95; McCoy v. Greensboro City Board of Education, 4 Cir. 1960, 283 F.2d 667; Jeffers v. Whitley, 4 Cir. 1962, 309 F.2d 621; Wheeler v. Durham City Board of Education, 4 Cir. 1962, 300 F.2d 630.


. As the district court recognized in its opinion, the present action also proceeds under 42 'U.S.C.A. § 1983.


. Superintendent of Schools of the City of Birmingham, Theo R. Wright, testified by affidavit upon the present motion at some length, concluding: “ * * * the attempted desegregation of any one grade in the system at the commencement of the fall term this year would be greatly disruptive of the whole school system, and extremely impracticable and injurious, if not impossible, for the reasons stated herein and in other affidavits of af-fiant.” There was no controverting testimony.